Citation Nr: 0534324	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  03-22 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
August 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently diagnosed as having an 
asbestos-related disability.


CONCLUSION OF LAW

Asbestosis was not incurred in or as a consequence of active 
service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he was exposed to asbestos during 
his approximately thirteen months of service on board a naval 
vessel in the 1950's.  According to the veteran's DD214, his 
occupational specialty during service was boiler operator 
helper.  His service medical records do not show complaints 
related to a respiratory disorder and the veteran was not 
found to have any kind of asbestos-related disorder either 
during his active service or upon discharge from service.

The veteran submitted a private medical report dated in 
October 1991 showing complaints of progressive shortness of 
breath with exertion beginning a few years earlier.  The 
report also reflects a history of asbestos exposure as a 
result of employment from 1972 to 1981 and a twenty-year 
history of cigarette smoking.  The physician reported x-ray 
findings compatible with pulmonary asbestosis and rendered a 
diagnostic impression of pulmonary asbestosis.  There is no 
indication in the medical evidence of the veteran having 
begun treatment with the private physician and the veteran 
has not advised that he participated in any private treatment 
for asbestosis.

VA treatment records dated from 1998 to 2001 do not include 
any reference whatsoever to a diagnosis of or treatment for 
an asbestos-related disorder.  There is one mention of 
bronchitis and notations of participation in a smoking 
cessation clinic.  A report associated with a chest x-ray 
performed in August 2001 reveals that there had been no 
change since March 2000 and that there was no active 
infiltrate, effusion or mass seen.  The report did not 
include any findings of asbestosis.  Upon VA examination 
performed in May 2002, there was no evidence of lung 
asbestosis detected radiologically or clinically.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  In 1988, 
however, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (hereinafter "M21-1").  Also, an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 2000).

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2).  An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.  In this case, the record shows that the RO 
complied with these procedures.  The RO sent the appellant 
letters in March 2002 and October 2003 requesting details on 
asbestos exposure, and he subsequently provided the requested 
information to VA.  The veteran reported that, while he was 
in service, he was a fireman on the ship and also rewrapped 
pipes and valves.

Given the evidence as outlined above, the Board finds that 
the veteran is not currently diagnosed as having asbestosis.  
Absent a diagnosis of disability, VA compensation benefits 
cannot be granted.  The Board fully acknowledges that there 
is a private medical record including a diagnostic impression 
of pulmonary asbestosis, but current medical evidence does 
not include any findings consistent with a diagnosis of 
asbestosis.  The VA examiner in May 2002 clearly stated that 
there was no clinical or radiologic evidence of asbestosis.  
Thus, there is no current diagnosis of an asbestos-related 
disability.  

The Board acknowledges the veteran's reported exposure to 
asbestos during his period of service and after his period of 
service.  It is important to note, however, that exposure to 
asbestos, in and of itself, is not considered a disability 
for VA purposes.  Absent medical evidence of a disability due 
to claimed in-service exposure, a claim must be denied.  
Consequently, because the preponderance of the evidence is 
against this claim and there is no doubt that can be resolved 
in the veteran's favor, entitlement to service connection for 
asbestosis must be denied.

Veterans Claims Assistance Act

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence necessary to substantiate the claim, and 
whether the claim has been fully developed in accordance with 
the Veterans Claims Assistance Act of 2000 (the VCAA) and 
other applicable laws.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA provides that VA 
shall apprise a claimant of the evidence necessary to 
substantiate his/her claim for benefits and further allocate 
the responsibility for obtaining such evidence.  The VCAA 
further provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In 
part, the VCAA specifically provides that VA must make 
reasonable efforts to obtain relevant governmental and 
private records that a claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA also states that 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  See 
38 U.S.C.A. § 5103A.  The United States Court of Appeals for 
Veterans Claims (Court) held in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision (i.e. that of the RO) on a claim for VA benefits.  
In Pelegrini, it was observed that VA must (1) inform a 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform a claimant 
of the information and evidence that VA will seek; (3) inform 
a claimant of the information and evidence that the claimant 
is expected to provide; and (4) request or tell a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirements comes from the language of 38 C.F.R. Section 
3.159(b)(1).

In this case, VCAA notice was given in March 2002, which is 
prior to the initial AOJ decision of May 2002.  Thus, it was 
sent to the veteran before the adverse decision by the RO, as 
required by Pelegrini, supra.

The veteran was informed of the requirements of the VCAA 
specifically and in detail in letters dated in March 2002 and 
October 2003.  Because the letters fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 129 (2005).  In 
addition to the explicit VCAA notice, the veteran was advised 
in the rating decision on appeal and the Statement of the 
Case as to the specific reasons why his particular claim was 
being denied and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. 
Section 3.159(b)(1) in the June 2003 Statement of the Case.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence because the AOJ provided him with the complete text 
of 38 C.F.R. § 3.159(b)(1) in the Statement of the Case.  
Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done - notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield, supra.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him a physical examination.  It appears that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the veteran testified before 
the Board in August 2004.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for asbestosis is denied.



	                        
____________________________________________
	Susan Toth
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


